DETAILED ACTION

This communication is in response to the Application filed on 27 November 2019. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The 112(a) rejection of the final office action has been overcome.
Claims 1-20 are pending and have been examined, and the Examiner determines that this action is in condition for Allowance.

Reasons for Allowance
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record includes US 20080221866, hereinafter referred to as Katragadda et al., and US 6581034, hereinafter referred to as Choi et al. Katragadda et al. teaches accessing training data that includes a set of words of a first language, each word in the set of words of the first language associated with a first respective transliteration of the word in a second language and a second respective transliteration of the word in the second language (Katragadda et al., para [0043]-[0044]); recording, based on analyzing the training data, a number of times a first substring of the second language is used interchangeably with a second substring of the second language for transliterating a respective word from the set of words of the first language (Katragadda et al., fig. 1(660)); and calculating a weight based on the number of times the first substring is used interchangeably with the second substring (Katragadda et al., para [0087] and fig.1(680)). Choi et al. teaches calculating a base scoring component value 
          Therefore, none of the prior art, either alone or in combination, overcomes the following sequence of limitations as presented in claim 1: 
“determining a similarity score between a first word of the second language and a second word of the second language, the determining the similarity score comprising: 

calculating a base scoring component value based on a number of characters that are different between the first word and the second word; 

identifying that the first word includes the first substring and the second word includes the second substring; 

calculating a weight based on the number of times the first substring is used interchangeably with the second substring; and 

generating a modified scoring component value by adjusting the base scoring component value according to the calculated weight.”
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See PTO 892 from previous office action(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.